DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.


Status of Claims
Claims 1-47 are pending in this application.
Claims 2-16 and 27-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 17-26, and 44-47 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained (Examiner’s Note: claims 19, 22, and 23 have been added to this rejection):
Claims 1, 17-26, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dalko et al. (“Dalko”, US 2014/0050684) in view of Doutremepuich (US 2010/0144883) and/or Carlsson et al. (“Carlsson” US 2007/0225234) and Ueno Fine Chemicals Industry Ltd. (“Ueno”, Parabens as Preservatives, 2013).
Regarding claims 1, 44, 46, and 47, Dalko teaches compositions comprising compounds of formula (I) as a deodorant active agent (e.g., abstract).  Dalko exemplifies 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one (ethyl gingerone), which is the compound of instant claim 1 (e.g., paragraph [0030], Example 1).  The compound has antimicrobial activity towards microorganisms involved in underarm odor (e.g., Example 1).  The compound of formula (I) may be used in a proportion of from 0.01% to 10% by weight, relative to the total weight of the composition (e.g., paragraph [0035]), preferentially from 0.5% to 5% by weight and even more particularly from 1% to 3% by weight (id.), which is within Applicant’s claimed range (see instant claim 46).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Dalko further teaches the compositions may also comprise cosmetic adjuvants, such as preserving agents, or any other ingredient usually used in cosmetics for this type of application (e.g., paragraph [0182]).
While Dalko teaches additional adjuvants such as preserving agents may be present, Dalko does not specifically teach the presence of methyl 4-hydroxybenzoate (instant claims 1, 17, 20) or propyl 4-hydroxybenzoate (instant claims 1, 17, 24).
However, methyl 4-hydroxybenzoate and propyl 4-hydroxybenzoate are known preserving agents in cosmetic compositions.  For example, Doutremepuich is in the field of cosmetic products for topical application to treat keratinization disorders (e.g., paragraphs [0003]), and teaches 0.1% by weight of methyl para-hydroxybenzoate may be present as a preservative (e.g., paragraphs [0033], [0151]).  Additionally, Carlsson is in the field of topical cosmetic formulations providing a reduced irritant effect (e.g., abstract), and teaches methyl 4-hydroxybenzoate and propyl 4-hydroxybenzoate, in amounts of 0.63% and 0.07%, respectively are used as preservatives (e.g., Examples 1-3, claim 18).  Also, Ueno teaches that, among preservatives, the parabens (including methylparaben, which is methyl 4-hydroxybenzoate, and propylparaben, which is propyl 4-hydroxybenzoate) are the most commonly used because of their low toxicity to humans and their effective antimicrobial activity (e.g., page 2).  Ueno teaches parabens have been successfully used in cosmetics for more than 80 years (e.g., page 5), and their safety has been confirmed from numerous test results (e.g., pages 8, 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include methyl 4-hydroxybenzoate and/or propyl 4-hydroxybenzoate as preserving agent in the composition of Dalko; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said ingredients are already the most commonly used preservatives, as taught by Ueno, and have been successfully used as preserving agents in compositions within the same field of topical cosmetic compositions, as taught by Doutremepuich and Carlsson, and Dalko teaches its compositions may contain preserving agents which are typically used in cosmetics.
Regarding the weight ratio of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to either or both esters (claims 18, 19, 21-23, 25, and 26), Dalko teaches 0.01% to 10% by weight, relative to the total weight of the composition, of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one (e.g., paragraph [0035]); Doutremepuich teaches 0.1% methyl 4-hydroxybenzoate (e.g., paragraphs [0033], [0151]); and Carlsson teaches  0.63% methyl 4-hydroxybenzoate and 0.07% propyl 4-hydroxybenzoate (e.g., Examples 1-3).  These amounts result in weight ratios which overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to select an amount of each component within the ranges taught by the prior art, including amounts which would result in the claimed weight ratios, with a reasonable expectation of success.
Regarding claim 45, Dalko teaches additional adjuvants such as fragrances may be present, and exemplifies water in its compositions (e.g., paragraph [0182], Examples).

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.  
Applicant first argues neither secondary reference (Doutremepuich nor Carlsson) is concerned with providing enhanced antimicrobial mixtures or compositions, or providing antimicrobial mixtures that have synergistic antimicrobial activity.  Applicant argues, “persons of ordinary skill in the art interested in enhancing the antimicrobial activity of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one thereby making it possible use reduced concentrations while at the same time maintaining good antimicrobial conservation performance would not even look to Doutremepuich or Carlsson for a solution to such problem” (emphasis added).
This argument is not persuasive because Dalko (the primary reference) already teaches most preferred amounts which are within Applicant’s claimed range; e.g., note paragraph [0035] of Dalko reads, “The compound(s) of formula (I) in accordance with the invention are present in the composition in concentrations preferably ranging from 0.01% to 10% by weight, even more preferentially from 0.5% to 5% by weight and even more particularly from 1% to 3% by weight, relative to the total weight of the composition” (emphasis added), which are within Applicant’s claimed range (e.g., see instant claim 46).  Therefore, contrary to Applicant’s allegations, the claimed invention does not recite a “reduced concentration” of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one, but rather an amount which is already known from the prior art.  Additionally, Dalko already teaches its compositions may also comprise cosmetic adjuvants, such as preserving agents (e.g., paragraph [0182]).  Doutremepuich and Carlsson are in the same field of topical cosmetic compositions, and teach methyl 4-hydroxybenzoate and/or propyl 4-hydroxybenzoate as preservatives, while Ueno teaches said preservatives are some of the most commonly used because of their low toxicity to humans and effective antimicrobial activity.  Therefore, the skilled artisan, looking to select preserving agent(s) for the composition of Dalko, would look to the teachings of Doutremepuich and/or Carlsson and Ueno and consider them relevant, and would select methyl 4-hydroxybenzoate and/or propyl 4-hydroxybenzoate as preserving agents in the composition of Dalko, with a reasonable expectation of success, particularly since Dalko already teaches its composition may contain preserving agents which are typically used in cosmetics.
Applicant also argues the combinations of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with the elected species methyl 4-hydroxybenzoate (methyl paraben) or propyl 4-hydroxybenzoate (propyl paraben) makes it possible to obtain an antimicrobial mixture that has synergistic antimicrobial activity, in particular on yeasts (in particular on Candida albicans), on gram-negative bacteria (in particular on Pseudomonas aeruginosa) and on gram-positive bacteria (in particular on Staphylococcus aureus).  Applicant argues the comparative data in the specification (also cited and reproduced in Remarks) provides “powerful evidence of non-obviousness”.  Applicant argues all evidence must be considered in an obviousness determination.  Applicant argues that the data in the specification is commensurate in scope with the claims, and that the data in the specification is adequately representative of the claimed ratio ranges.
This argument is not persuasive.  Applicant’s data in the specification (and Remarks concerning said data) have been fully considered, but is not persuasive for overcoming the rejection.  The Examiner notes the data in the specification showing results of the mixture of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate, demonstrates synergistic antimicrobial activity at specific weight ratios and amounts of each component.  However, upon further consideration, it is noted that, within the claimed weight ratio, the data appears to present more data points within the claimed weight ratio which do not show synergistic antimicrobial activity, compared to the data points which are identified as having synergistic antimicrobial activity.  For example, in the chart showing results for 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate against Staphylococcus aureus, six data points have weight ratios falling within the claimed range of 0.3-5, but only one of those data points is identified by Applicant as having synergistic antimicrobial activity (i.e., identified as having an FIC index value of less than or equal to 1).  Other results are as follows:
 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate, Candida albicans: eight data points within the claimed weight ratio, two of those synergistic (FIC less than or equal to 1).
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate, Pseudomonas aeruginosa: 14 data points within the claimed weight ratio, three of those synergistic.
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with propyl 4-hydroxybenzoate, Candida albicans: eight data points within the claimed weight ratio, two of those synergistic.
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with propyl 4-hydroxybenzoate, Pseudomonas aeruginosa: 13 data points within the claimed weight ratio, three of those synergistic.
Therefore, since only specific data points demonstrate synergistic antimicrobial activity, and more data points within the claimed weight ratio are not synergistic, compared to those that are, it appears that only specific combinations of weight ratios and amounts are synergistic, rather than synergy across all amounts within the claimed weight ratio; thus, the probative value of the data in the specification is not sufficient to establish a trend of synergistic antimicrobial activity across the full range of weight ratios claimed.  Therefore, the data presented is not commensurate in scope with the claims as currently written.
Applicant argues nothing in Doutremepuich or Carlsson would have led or motivated a person of ordinary skill in the art to have “combed through the countless available preservatives” to select methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate to combine with 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one, and thus “the cited art lacks the necessary direction or incentive to those of ordinary skill in the art to render a rejection under 35 USC 103 sustainable.”  This argument is not persuasive because said preservatives are some of the most well-known and commonly used preservatives for cosmetics, as taught by Ueno.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); MPEP 2145 X.A.  In this case, since Dalko already teaches preserving agents usually used in cosmetics may be added, and methyl 4-hydroxybenzoate and propyl 4-hydroxybenzoate are both already known to be commonly used preservatives in topical cosmetic compositions, as taught by Doutremepuich, Carlsson, and Ueno, the skilled artisan would find it obvious to include methyl 4-hydroxybenzoate and/or propyl 4-hydroxybenzoate as preservatives in the composition of Dalko, with a reasonable expectation of success.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611